E x hi b it 1 1 St a t e m ent o f C o m p u tat i o n o f Per S h a re E a rnings We compute earnings per share using the two-class method in accordance with Accounting Standards Codification Topic No. 260, “Earnings Per Share.” The two-class method is an allocation of earnings between the holders of common stock and a company’s participating security holders. Our outstanding non-vested shares of restricted stock contain non- forfeitable rights to dividends and, therefore, are considered participating securities for purposes of computing earnings per share pursuant to the two-class method. We had no other participating securities at March 31, 2016 or 2015. Contingently issuable shares associated with outstanding service-based restricted stock units were not included in the earnings per share calculations for the three-month period ended March 31, 2016 as the vesting conditions had not been satisfied. The composition of basic and diluted earnings per share were as follows: (Dollars in thousands, except per share amounts) For the three months ended March 31: Numerator: Net income $ 10,569 $ 8,131 Less: distributed earnings allocated to non-vested stock ) ) Less: undistributed earnings allocated to non-vested restricted stock ) ) Numerator for basic earnings per share $ 10,510 $ 8,066 Effect of dilutive securities: Add: undistributed earnings allocated to non-vested restricted stock 44 44 Less: undistributed earnings reallocated to non-vested restricted stock ) ) Numerator for diluted earnings per share $ 10,510 $ 8,066 Denominator: Weighted average shares outstanding – basic 43,475,630 43,372,388 Effect of dilutive securities: Stock options and other awards 10,918 9,895 Weighted average shares outstanding – diluted 43,486,548 43,382,283 Basic earnings per share $ 0.24 $ 0.19 Diluted earnings per share $ 0.24 $ 0.19
